DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6, it is unclear how the feeding mechanism ‘puts’ the grinding unit into grinding feeding. This doesn’t make sense.  The term ‘put’ does not clearly describe the action. The term should be ‘moves.’  Line 15, the phrase ‘disposed in’ is unclear.  How are the gauges ‘in’ the grinding unit.  The correct term should be ‘mounted on.’  Last line from the bottom, the gauges are not coupled to the grinding feeding mechanism, they are connected to the grinding unit.
The term ‘grinding unit’ is very broad and the structural connection of the gauges to the grinding unit are indefinite.  What structure of the grinding unit are the gauges connected to?
New claim 7 has similar problems as claim 1 regarding the term ‘put’ and the structural correlation of gauges on the grinding unit (i.e. being outside the periphery of the grindstone.)

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following claims 1-7 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 

1. (CURRENTLY AMENDED) A grinding apparatus comprising: a chuck table that holds a wafer on a holding surface; a grinding unit that has a spindle unit in which a spindle with an annular grindstone having an outer periphery mounted to a tip thereof is rotatably supported and that grinds the wafer by use of the grindstone; a grinding feeding mechanism that [puts] moves the grinding unit into grinding feeding in a grinding feeding direction perpendicular to the holding surface; a first height gauge that measures a height of the holding surface; a second height gauge that measures a height of an upper surface of the wafer held on the holding surface; and a calculation section that calculates a difference between the height of the holding surface measured by the first height gauge and the height of the upper surface of the wafer measured by the second height gauge, as a thickness of the wafer, wherein the first height gauge and the second height gauge are [disposed in] mounted on a plate surface of the grinding unit, the plate surface extending radially outside the periphery of the annual grindstone, wherein[,] the grinding unit is operably connected to the grinding feeding mechanism such that the grinding unit is lowered in a direction approaching the holding surface by the grinding feeding mechanism, and  wherein the first height gauge and the second height gauge are operably connected to the grinding unit through the plate and are [[grinding feeding mechanism and]] simultaneously lowered with the grinding unit in the direction approaching the holding surface by the grinding feeding mechanism.  
2. (PREVIOUSLY AMENDED) The grinding apparatus according to claim 1, wherein the grinding unit includes a holder having a support plate that has an opening for exposing a lower portion of the spindle and that supports the spindle and a side plate erected from a periphery of the support plate, and the first height gauge and the second height gauge are disposed on the side plate such that a first measurement point of the first height gauge and a second measurement point of the second height gauge are positioned in a vicinity of a processing region where the grindstone grinds the wafer.  
3. (PREVIOUSLY AMENDED) The grinding apparatus according to claim 1, wherein, when the grinding unit is lowered in the direction for approaching the holding surface by the grinding feeding mechanism, the first height gauge measures the height of the holding surface and the second height gauge measures the height of the upper surface of the wafer, before the grindstone comes into contact with the wafer.  
4. (CURRENTLY AMENDED) The grinding apparatus according to claim 1, wherein the first height gauge and the second height gauge are attached to the plate surface of the grinding unit such that the first height gauge and the second height gauge lie on an arc.  
5. (PREVIOUSLY PRESENTED) The grinding apparatus according to claim 4, wherein the grinding unit includes a holder supporting the spindle, wherein the first height gauge and the second height gauge are mounted to an arc surface of the holder.  
6. (CURRENTLY AMENDED) The grinding apparatus according to claim 5, wherein the holder includes a support plate that has an opening for exposing a lower portion of the spindle and that supports the spindle, and a side plate erected from a periphery of the support plate, wherein said side plate defines the arc surface.  
7. (CURRENTLY AMENDED) A grinding apparatus comprising: a chuck table that holds a wafer on a holding surface; a grinding unit that has a spindle unit in which a spindle with an annular grindstone having an outer periphery mounted to a tip thereof is rotatably supported and that grinds the wafer by use of the grindstone, the grinding unit comprising an arc surface extending radially outside the periphery of the annular grindstone; a grinding feeding mechanism that [puts] moves the grinding unit into grinding feeding in a grinding feeding direction perpendicular to the holding surface; a first height gauge that measures a height of the holding surface; a second height gauge that measures a height of an upper surface of the wafer held on the holding surface; and a calculation section that calculates a difference between the height of the holding surface measured by the first height gauge and the height of the upper surface of the wafer measured by the second height gauge, as a thickness of the wafer, wherein the first height gauge and the second height gauge are disposed on the arc surface of the grinding unit and simultaneously move with the grinding unit that is controlled by the grinding feeding mechanism.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The claims are no longer rejected with prior art.  There are now 112, 2nd paragraph issues with the claims and a proposed amendment to place case int condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
December 16, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723